              Case 1:20-cv-01419-APM Document 66 Filed 08/10/20 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

DOMINGO ARREGUIN GOMEZ, et al.,

                               Plaintiffs,

                      v.                             Civil Action No. 1:20-cv-01419

DONALD J. TRUMP, President of the United
States of America, et al.,
                           Defendants.


     PLAINTIFFS’ SUPPLEMENTAL MOTION FOR PRELMINARY INJUNCTION

         The diversity visa Plaintiffs in Gomez v. Trump (Fatma Bushati, Jodi Lynn Karpes, Shyam

Sundar Koirala, Aja Tamamu Mariama Kinteh, Iwundu épouse Kouadio Golden, and Aya

Nakamura) respectfully submit this supplemental motion on behalf of themselves, their

beneficiaries, and the proposed subclass of diversity visa lottery winners, for a classwide

preliminary injunction directing Defendants to adjudicate their visa applications notwithstanding

the suspension of routine visa services at certain consular posts. As explained below, the need for

additional relief became clear only through disclosures that Defendants made in this litigation after

Plaintiffs submitted their initial motion for a preliminary injunction (ECF 53). In response to the

government’s new representations regarding the diversity visa Plaintiffs, Plaintiffs raised the

possibility that a motion for compulsory relief would be necessary in their opposition to

Defendants’ motion for an extension of time (ECF 56, at 5), and again at the telephonic status

conference held August 7, 2020. Plaintiffs submit this motion now in order to avoid any need for

supplemental briefing following the completion of briefing on the pending motions (cf. ECF 38),

which could delay resolution of this extremely time-sensitive matter.

         Given the narrow scope of the issues raised herein, their substantial overlap with issues

raised in the already-pending motions, and the fact that the need for this motion arose as a result

                                                 1
737882876.2
         Case 1:20-cv-01419-APM Document 66 Filed 08/10/20 Page 2 of 10




of Defendants’ disclosures in this litigation, Plaintiffs maintain that no additional extension of the

current August 18 due date for Defendants’ omnibus opposition brief is warranted; Defendants did

not request such an extension during a telephonic meet-and-confer earlier today. Cf. L. Civ. R.

65.1(c) (providing a seven-day period for opposing a motion for a preliminary injunction).

Plaintiffs would not object to a reasonable request for a further enlargement of the page limit for

Defendants’ omnibus opposition brief. Pursuant to Local Rule 7(m), Plaintiffs have conferred

with Defendants; Defendants oppose this motion.

       1. In their motion for an extension of time (ECF 55), Defendants asserted that, “in response

to the COVID-19 pandemic, U.S. consular posts worldwide have suspended ‘routine visa

services’” and are only “provid[ing] emergency and mission critical visa services.” Id. at 3 (citing

State Department guidance referred to herein as the “COVID-19 Guidance”1). During the status

conference held on August 7, 2020, counsel for Defendants stated that Defendants intend to argue

that Plaintiffs lack standing as a result. Defendants’ argument presumably will be that this Court

cannot redress Plaintiffs’ injuries because the COVID-19 Guidance would prevent Plaintiffs’ and

their beneficiaries’ visas from issuing even if the Proclamations are enjoined. At the status

conference, counsel further stated, for the first time, that qualified 2020 diversity visa lottery

winners are not considered to be “emergency” or “mission critical” cases under the COVID-19

Guidance—even though thousands of such individuals’ visa eligibility will expire if they do not

receive their visas by September 30, 2020. Defendants’ counsel reaffirmed during a teleconference

earlier today that they intend to raise arguments along these lines to assert a lack of standing.

       Before counsel’s disclosures in the extension motion and at the status conference, Plaintiffs



1
  U.S. Dep’t of State, Bureau of Consular Affairs, Suspension of Routine Visa Services,
https://travel.state.gov/content/travel/en/News/visas-news/suspension-of-routine-visa-
services.html (last visited August 10, 2020) (Ex. 1 hereto).


                                                  2
         Case 1:20-cv-01419-APM Document 66 Filed 08/10/20 Page 3 of 10




understood that if the Proclamations were enjoined, the State Department’s “phased resumption of

visa services” would at minimum encompass issuance of diversity visas before September 30—

either as a “routine” matter or on an “emergency” or “mission critical” basis. See ECF 53-1, at 21

n.18. Defendants had, for example, processed visas (and permitted entry) on an emergency basis

for the beneficiaries of Mr. Gomez’s and Mirna S.’s visa petitions in order to prevent them from

aging out of their visa eligibility, even at a time when consular posts had not begun their “phased

resumption of visa services.” See ECF 37, at 7-8; ECF 41, at 7-8. But Defendants’ disclosures

regarding the diversity visa Plaintiffs show that Plaintiffs’ understanding regarding the effect of

enjoining the Proclamations was incorrect, necessitating this motion for additional relief.2

       2. Plaintiffs are likely to succeed in showing that Defendants’ application of the COVID-

19 Guidance to the diversity visa Plaintiffs, their beneficiaries, and class members (as recently

disclosed in this litigation) is arbitrary, capricious, and unlawful under the Administrative

Procedure Act (“APA”), 5 U.S.C. § 706(2). The APA authorizes this Court to issue an injunction

“to preserve status or rights pending the conclusion of the review proceedings,” id. § 705, and it

should do so here.

       a. The COVID-19 Guidance as applied to the diversity visa Plaintiffs (and their

beneficiaries, and class members) constitutes final agency action. See ECF 53-1, at 33-34. It

provides for the suspension of “routine visa services” at consular posts, and expressly directs that

at posts where such services have not yet resumed, visas may still be issued in “emergency” and

“mission-critical” situations. Ex. 1 at 1. As Defendants’ counsel has represented to Plaintiffs and

the Court, however, the State Department has determined that Plaintiffs, their beneficiaries, and



2
 To the extent that the claims asserted herein require further amendment of the Gomez complaint,
Plaintiffs will respectfully request leave to file such a further amended complaint. See Fed. R. Civ.
P. 15(a)(2), 15(b).


                                                 3
         Case 1:20-cv-01419-APM Document 66 Filed 08/10/20 Page 4 of 10




the entire class of 2020 diversity visa applicants will not be considered “emergency” or “mission-

critical” cases—not even for purposes of seeking exceptions to the Proclamations, and not even if

the Proclamations are enjoined.

       This is “the consummation of the … decisionmaking process,” and it “determine[s]” the

“rights” of Plaintiffs and other visa applicants by establishing a policy “from which legal

consequences will flow.”      Bennett v. Spear, 520 U.S. 154, 156, 178 (1997).          Defendants

unequivocally represented to Plaintiffs and the Court that under the COVID-19 Guidance,

Plaintiffs have no rights to have their visa applications adjudicated. And according to Defendants,

legal consequences will flow from this policy unless it is enjoined: The policy will prevent all the

diversity visa Plaintiffs (and their beneficiaries, and all of the class members) from being issued

visas for which they are now eligible, and will prevent those individuals from immigrating based

on those visas. Even more significantly, the policy will cause the diversity visa Plaintiffs (and

beneficiaries, and class members) to lose their visa eligibility after September 30, 2020. As an

additional “legal consequence[],” Defendants apparently will argue that Plaintiffs’ case should be

dismissed. And even more broadly, Defendants’ application of the COVID-19 Guidance would

eliminate the congressionally mandated diversity visa program for more than half of the fiscal

year, beginning when consular posts began to suspend routine visa services in March. The

requisites for final agency action are met.

       b. The State Department’s action is arbitrary and capricious. See ECF 53-1, at 34-38.

       First, Defendants’ application of the COVID-19 Guidance to diversity visa Plaintiffs, their

beneficiaries, and class members usurps consular officers’ authority to issue visas, see 8 U.S.C.

§ 1201(a)(1); Encuentro Del Canto Popular v. Christopher, 930 F. Supp. 1360, 1369 (N.D. Cal.

1996); ECF 53-1, at 35, and contravenes a binding and “mandatory” regulatory requirement that




                                                 4
         Case 1:20-cv-01419-APM Document 66 Filed 08/10/20 Page 5 of 10




“[w]hen a visa application has been properly completed and executed…, the consular officer must

either issue or refuse the visa….” 22 C.F.R. § 42.81(a). Consular officers cannot exercise their

authority or carry out their duty to adjudicate visa applications if State Department policy is to

refuse to allow them to do so.

       Second, the State Department has not given adequate reasons for refusing to adjudicate the

visa applications of diversity visa Plaintiffs, their beneficiaries, and class members. See DHS v.

Regents of the Univ. of Cal., 140 S. Ct. 1891, 1913 (2020). The COVID-19 Guidance expressly

provides that “emergency” and “mission critical” visa applications may be adjudicated even where

“routine” services remain suspended, but the State Department has given no reasons for adopting

a policy under which such exceptions are not categorically granted to diversity visa Plaintiffs (and

beneficiaries, and class members). Certainly there is no “reasoned explanation” for this decision.

See Cigar Ass’n of Am. v. FDA, 436 F. Supp. 3d 70, 84 (D.D.C. 2020). Moreover, as with the

Proclamations, the State Department “does not appear to have given meaningful consideration to

the exceptionally harsh result of failing to issue visas to diversity visa lottery winners” by

September 30, upsetting such individuals’ significant reliance interests. ECF 53-1, at 35-36. “That

is ‘an important aspect of the problem,’ and the State Department’s evident failure to give the issue

due consideration renders its action unlawful.” Id. (quoting Regents, 140 S. Ct. at 1913).

       Third, Defendants’ application of the COVID-19 Guidance to the diversity visa Plaintiffs,

their beneficiaries, and class members is arbitrary and capricious because it “fail[s] to account

for … matter[s] of importance under the statute.” Gresham v. Azar, 950 F.3d 93, 102 (D.C. Cir.

2020). As relevant here, its effect is to permanently prevent thousands of diversity visa lottery

winners from immigrating, contravening Congress’s direction “to promote diversity in [the]

immigration system.” H.R. Rep. No. 101-723, pt. 1 (1990); see ECF 53-1, at 37 (collecting




                                                 5
         Case 1:20-cv-01419-APM Document 66 Filed 08/10/20 Page 6 of 10




authorities). The State Department’s wooden application of the COVID-19 Guidance to diversity

visa Plaintiffs, their beneficiaries, and class members gives no consideration to its detrimental

effects on these congressional policies, which have remained in place for decades despite efforts

by President Trump and others to eliminate the diversity visa program. See ECF 53-1, at 5 & n.3.

       Fourth, the COVID-19 Guidance irrationally imposes permanent injuries on diversity visa

Plaintiffs, their beneficiaries, and class members even though—by the State Department’s own

reckoning—it is possible to entertain “emergency” and “mission critical” visa applications. An

agency must show a “rational connection between the facts found and the choice[s] made,”

Baystate Franklin Med. Ctr. v. Azar, 950 F.3d 84, 89 (D.C. Cir. 2020), and it is impossible to

conclude that there is a rational basis for refusing to issue diversity visas and thus to deprive

Plaintiffs and class members of their once-in-a-lifetime opportunity to immigrate.

       Finally, Defendants’ application of the COVID-19 Guidance to diversity visa Plaintiffs,

their beneficiaries, and class members “lacks any coherence” and therefore “cannot withstand

judicial review,” Tripoli Rocketry Ass’n v. Bureau of Alcohol, Tobacco, Firearms, & Explosives,

437 F.3d 75, 77 (D.C. Cir. 2006), because it is being irrationally applied. “A fundamental norm

of administrative procedure requires an agency to treat like cases alike. If the agency makes an

exception in one case, then it must either make an exception in a similar case or point to a relevant

distinction between the two cases.” Westar Energy, Inc. v. FERC, 473 F.3d 1239, 1241 (D.C. Cir.

2007). Here, the diversity visa Plaintiffs and class members are in a position that is virtually

identical to that which the original Plaintiffs’ beneficiaries occupied when this case began: They

face a hard deadline after which their current visa eligibility will expire. Compare ECF 41, at 5

(describing age-out phenomenon) with ECF 53-1, at 6. Whereas the State Department treats

potential age-outs as emergencies (allows them to seek “national interest” exceptions to the




                                                 6
         Case 1:20-cv-01419-APM Document 66 Filed 08/10/20 Page 7 of 10




Proclamations),3 and has demonstrated in this very litigation that it will go to great lengths to grant

visas to prevent prospective immigrants from aging out despite the COVID-19 Guidance and the

consular closures (see ECF 37, at 7-8; ECF 41, at 7-8), the State Department provides no similar

relief for diversity visa applicants. This is true even though diversity visa applicants face an even

greater penalty from delay than do age-outs: While many family-based age-outs can reapply for

a visa and eventually receive one as a matter of right (though the wait may be years or decades), a

diversity visa applicant who does not timely receive his or her visa has no realistic chance of ever

having the opportunity to immigrate again. See FAC (ECF 46) ¶ 57. In this context, the State

Department’s refusal to consider diversity visa applicants faced with an imminent deadline as

“emergency” or “mission critical” cases is incoherent, arbitrary and capricious, and thus unlawful.

See Westar, 473 F.3d at 1241-43 (agency action was “arbitrary and capricious in that it provides

no basis in fact or in logic for the [agency’s] refusal to treat [plaintiff] as it had treated [a similarly

situated party]”).

        3. The State Department’s application of the COVID-19 Guidance to diversity visa

applicants should also be enjoined either under the APA, 5 U.S.C. §§ 705, 706(2), or under the

Court’s inherent authority to enjoin unlawful executive action, see, e.g., Youngstown Sheet & Tube

Co. v. Sawyer, 343 U.S. 579, 582-89 (1952), because it would unlawfully abolish the diversity visa

program for more than half of the 2020 fiscal year. Congress has comprehensively legislated in

this area (see ECF 53-1, at 29-32), but has never granted the State Department power to eliminate

any portion of the diversity visa program. To the contrary, Congress has made clear that diversity



3
 See 9 FAM 402.6-6(K)(d) (consular officials “must process [SU visa] cases as quickly as possible
when they are close to aging out”) (emphases added); 7 FAM 1812.4-2.b(4) (in the event of a crisis
requiring limitations on visa services, consular officials should “[m]ake provisions for age-out
cases, expiring preferences, etc.”).


                                                    7
         Case 1:20-cv-01419-APM Document 66 Filed 08/10/20 Page 8 of 10




visas must be issued by September 30 each year. See 8 U.S.C. §§ 1153(c), 1153(e)(2). And

Congress has further mandated that diversity visa lottery winners “shall remain eligible to receive

a visa only through the end of the specific fiscal year for which they were selected. Id.

§ 1154(a)(1)(I)(ii)(II) (emphasis added). Whatever authority the Executive Branch may have over

visas and visa applications, that authority cannot extend so far as to allow the State Department to

pocket-veto thousands of complete and fully qualified diversity visa applications. See, e.g., Doe

v. Trump, 957 F.3d 1050, 1064 (9th Cir. 2020) (upholding injunction against executive action that

“eviscerate[d] the statutory scheme” governing immigrant visas); Doe v. Trump, 418 F. Supp. 3d

573, 594 (D. Or. 2019) (executive action is invalid under separation of powers if it “overrides,

contravenes, or is otherwise incompatible with any provision of the INA”). The Proclamations

themselves are invalid for the same reasons. See FAC ¶ 339.

       4. The Gomez diversity visa Plaintiffs adopt and incorporate by reference the claims

asserted by the plaintiffs in Mohammed, Aker, and Fonjong, specifically to the extent that those

claims seek orders compelling adjudication of the plaintiffs’ visa applications.             See, e.g.,

Mohammed ECF 8-1, at 15-24, 26; Aker ECF 4, at 49-50, 68; Fonjong ECF 7-1, at 16-26, 28.

       5. The Gomez diversity visa Plaintiffs further incorporate by reference herein their

arguments regarding irreparable harm, the balance of the equities, and the public interest. See ECF

53-1, at 38-44. Plaintiffs further note that Congress has determined that the issuance of diversity

visas is in the public interest. See id. at 5 (citing authorities). Defendants may argue that the public

interest requires continued suspension of visa services. But some consulates have already resumed

“routine” services, and the COVID-19 Guidance expressly provides for “emergency” and “mission

critical” exceptions. And Defendants have shown in this action that they are able to safely and

expeditiously complete visa processing and issue visas even during the pandemic. See ECF 37, at




                                                   8
         Case 1:20-cv-01419-APM Document 66 Filed 08/10/20 Page 9 of 10




7-8; ECF 41, at 7-8. Given Defendants’ demonstrated capacity to adjudicate visa applications on

an emergency basis, Plaintiffs respectfully submit that any temporary public interest that might be

implicated here falls far short of outweighing Plaintiffs’ and the public’s exceptionally strong

interests in having the visas issue before Plaintiffs’ eligibility expires on September 30.

       6. The foregoing requests for relief dispel any argument by Defendants that the diversity

visa Plaintiffs lack standing on account of the COVID-19 Guidance (or other COVID-related

factors). The diversity visa Plaintiffs have all complied with all the requirements for obtaining

diversity visas, and prior to the cessation of routine visa services each of them had either scheduled

a visa interview or been told that his or her case was ready for scheduling.4 An injunction requiring

adjudication of the diversity visa Plaintiffs’ visa applications would obviate Defendants’ basis for

asserting that the COVID-19 Guidance prevents adjudication of those visas, and would thus defeat

any argument that the injuries caused by Defendants’ actions are not redressable. And because

“the court need only find one plaintiff who has standing” for the case to proceed, Mendoza v.

Perez, 754 F.3d 1002, 1010 (D.C. Cir. 2014), Defendants’ anticipated argument regarding standing

provides no basis to refuse an injunction against the Proclamations.

                                          CONCLUSION

       The motions for a preliminary injunction should be granted.




4
  See Bushati Decl. ¶ 17; Golden Decl. ¶¶ 4-5; Karpes Decl. ¶ 7; Kinteh Decl. ¶ 2; Koirala Decl.
¶ 2; Nakamura Decl. ¶ 10.


                                                  9
      Case 1:20-cv-01419-APM Document 66 Filed 08/10/20 Page 10 of 10




August 10, 2020                           Respectfully submitted,

                                          /s/ Andrew J. Pincus
Jesse M. Bless (D.D.C. Bar No. MA0020)    Andrew J. Pincus (D.D.C. Bar No. 370762)
AMERICAN IMMIGRATION LAWYERS              MAYER BROWN LLP
  ASSOCIATION                             1999 K Street, NW
1301 G Street NW, Ste. 300                Washington, DC 20006
Washington, D.C. 20005                    Telephone: (202) 263-3000
(781) 704-3897                            apincus@mayerbrown.com
jbless@aila.org
                                          Matthew D. Ingber (pro hac vice)
Karen C. Tumlin (pro hac vice)            MAYER BROWN LLP
Esther H. Sung (pro hac vice)             1221 Avenue of the Americas
JUSTICE ACTION CENTER                     New York, NY 10020
P.O. Box 27280                            Telephone: (212) 506-2500
Los Angeles, CA 90027                     mingber@mayerbrown.com
Telephone: (323) 316-0944
karen.tumlin@justiceactioncenter.org      Cleland B. Welton II (pro hac vice)
esther.sung@justiceactioncenter.org       MAYER BROWN MEXICO, S.C.
                                          Goldsmith 53, Polanco
Stephen Manning (pro hac vice)            Ciudad de Mexico, 11560
Nadia Dahab (pro hac vice)                Telephone: (502) 314-8253
Tess Hellgren (pro hac vice)              cwelton@mayerbrown.com
Jordan Cunnings (pro hac vice)
INNOVATION LAW LAB                        Laboni A. Hoq (pro hac vice)
333 SW Fifth Avenue #200                  LAW OFFICE OF LABONI A. HOQ
Portland, OR 97204                        Justice Action Center Cooperating Attorney
Telephone: (503) 241-0035                 P.O. Box 753
stephen@innovationlawlab.org              South Pasadena, CA 91030
nadia@innovationlawlab.org                laboni@hoqlaw.com
tess@innovationlawlab.org
jordan@innovationlawlab.org




                                         10
